                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________

CHILDREN’S MEDICAL GROUP, INC.,
          Plaintiff,

       v.                                               Case No. 17-CV-1250

LAKE COUNTY PEDIATRICS, S.C.,
           Defendant.
______________________________________________________________________

                                         ORDER


       Plaintiff Children’s Medical Group, Inc., d/b/a “Children’s Hospital of Wisconsin”

(“CHW”), brought this action seeking a declaratory judgment that CHW’s use of the

phrase “Delafield Pediatrics” to identify its primary care practice in Delafield, Wisconsin,

does not constitute trademark infringement or unfair competition under the Lanham Act

or Wisconsin common law. Defendant Lake Country Pediatrics (LCP) filed a

counterclaim alleging claims for false designation of origin in violation of Section 43(a)

of the Lanham Act, common law unfair competition and common law trademark

infringement. The action is before me on the parties’ cross motions for summary

judgment.

                                     I. BACKGROUND

        In July 1998, Dr. Mark Kamsler established Delafield Pediatrics, S.C., a

pediatric medical clinic located in Delafield, Wisconsin. ECF # 134, ¶ 81. The clinic

offered its patients an “integrated approach to health care,” including “the use where

appropriate of supplements, herbals, tinctures, teas, essential oils, massage, probiotics

and educational services,” and a “willingness to work with patients who had concerns

about vaccines.” ECF # 129-1, ¶¶ 27-30. The clinic’s integrated approach to pediatric
                                             1
health care attracted patients from across the State of Wisconsin, and from Illinois. Id., ¶

30. The clinic used the name Delafield Pediatrics to identify itself in the phone directory,

on medical forms, and on letterhead. Id., ¶ 21. Kamsler also relied on word of mouth

advertising to promote the Delafield Pediatrics Clinic. Id., ¶ 24-25.

       In 2010, Dr. Kamsler sold the practice to LCP. Dr. Gregory Moyer had founded

LCP in 1997 in Oconomowoc, Wisconsin, which is close to Delafield, and continued to

operate a clinic there. Id., ¶ 38. The asset purchase agreement specified that Moyer

and Kamsler intended that rights to the name Delafield Pediatrics would transfer to LCP

as part of the purchase; the parties dispute whether Kamsler in fact owned any such

rights and whether the asset purchase agreement constituted valid transfer. After the

purchase, LCP continued to offer integrative health care services at the same location in

Delafield previously used by Dr. Kamsler and Delafield Pediatrics. Id., ¶ 51. In

December 2010, LCP announced its purchase of the Delafield Pediatrics medical

practice in an advertisement published in a local parenting magazine. Id., ¶ 49. LCP

also sent a letter to all patients of Delafield Pediatrics advising them of the purchase

and of Dr. Kamsler’s ongoing availability as a physician associated with LCP. Id., ¶ 51.

Many patients of Dr. Kamsler and Delafield Pediatrics remained patients of the clinic

after it was purchased by LCP. Id., ¶ 52.

       The parties dispute the extent to which LCP used the phrase “Delafield

Pediatrics” to identify or advertise the Delafield clinic following the purchase. LCP

contends that it continued to use the phrase “Delafield Pediatrics” to describe the clinic,

but provides little evidence for that assertion. The sign outside the building reads “Lake

Country Pediatrics,” not “Delafield Pediatrics”; LCP contends that this is because it

already owned the Lake Country Pediatrics sign and it would be too expensive to
                                             2
purchase a new sign. ECF # 91, ¶ 45. LCP also acknowledges that newspaper ads it

published after the purchase did not use the phrase “Delafield Pediatrics,” but rather

referred to the clinic as LCP’s “Delafield Location,” comparable to its “Oconomowoc

Location.” Id., ¶ 48. In his deposition, Dr. Moyer stated that “Delafield Pediatrics didn’t

advertise much at all until Children’s came into the picture” in 2014, and that before that

time word of mouth had been its primary mechanism for advertising. ECF # 127-16 at

*32-33. CHW has submitted as exhibits many examples of LCP print ads that provide

contact and address information for the Delafield location without using the phrase

“Delafield Pediatrics.” LCP has also submitted some examples of print ads that do

contain the phrase “Delafield Pediatrics,” but does not specify the date of publication of

these ads. ECF # 91-3. As for online advertising, an employee of LCP’s marketing and

advertising agency testified that she first created a “Delafield Pediatrics” page for the

LCP website in 2017; before then, the website had referred only to a “Delafield

Location” and an “Oconomowoc Location”. ECF # 127-49 at *22. LCP’s “Delafield

Pediatrics” Facebook page was also created in 2017. ECF # 127-35. LCP contends that

its employees continued to answer the phone using the phrase “Delafield Pediatrics”

and it is undisputed that the phrase “Delafield Pediatrics” was used in word-of-mouth

advertising.

       CHW is a large provider of pediatric medical services comprising two hospitals

and several clinics, including primary care clinics, located throughout southeastern

Wisconsin. Many (though not all) of its primary care clinics have names that pair the

word “pediatrics” with the name of the community or neighborhood in which the clinic is

located. For example, CHW operates Oak Creek Pediatrics in the city of Oak Creek,



                                            3
Kenosha Pediatrics in the city of Kenosha, and North Shore Pediatrics in the North

Shore suburbs of Milwaukee.

       In 2014, CHW began construction of a new clinic in Delafield. ECF# 129-1, ¶ 78.

Since the clinic opened, the outside signage has stated “Children’s Hospital of

Wisconsin Delafield Clinic.” Id., ¶ 80. However, CHW also uses the name “Delafield

Pediatrics” in marketing the services offered at the facility. The parties dispute the

nature of this use: LCP claims that the name “Delafield Pediatrics” is used to market all

services at the clinic, whereas CHW claims that the name is used only to describe and

promote the primary care office located within the clinic, which also contains several

offices that offer various sorts of pediatric specialty care. Id., ¶¶ 86-87.

       In the spring of 2017, Dr. Moyer contacted CHW regarding CHW’s use of the

name Delafield Pediatrics; the parties dispute the nature of the communications that

ensued, but they concluded with the filing of this lawsuit.



                                   II. LEGAL STANDARDS

       a. Summary Judgment

       Summary judgment is required where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). When considering a motion for summary judgment, I view the evidence in the

light most favorable to the non-moving party and must grant the motion if no reasonable

juror could find for that party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 255

(1986).

       When the nonmovant is the party with the ultimate burden of proof at trial, that

party retains its burden of producing evidence which would support a reasonable jury
                                               4
verdict. Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). Evidence relied upon must

be of a type that would be admissible at trial. See Gunville v. Walker, 583 F.3d 979, 985

(7th Cir. 2009). To survive summary judgment, a party cannot rely on his pleadings and

must set forth specific facts showing that there is a genuine issue for trial. Anderson,

477 U.S. at 248.

       b. Trademark Infringement and Unfair Competition

       LCP moves for summary judgment on its statutory and common law claims of

trademark infringement and unfair competition. CHW moves for summary judgment on

its action for declaratory judgment that its use of the “Delafield Pediatrics” name does

not constitute trademark infringement or unfair competition.

       To prevail on a trademark infringement claim under either the Lanham Act or the

common law, LCP must establish (1) that it owns a protectable trademark, and (2) that a

likelihood of confusion exists between its use and CHW’s use of the mark. Meridian

Mut. Ins. Co. v. Meridian Ins. Group, 128 F.3d 1111, 1115 (7th Cir. 1997). The analysis

is essentially the same for unfair competition under the Lanham Act and under the

common law. CAE, Inc. v. Clean Air Eng’g, Inc., 267 F.3d 660, 673-74 (7th Cir. 2001)(to

establish unfair competition, a plaintiff must establish that (1) its mark is protectable and

(2) the defendant’s use of the mark is likely to cause confusion among consumers);

Echo Travel, Inc. v. Travel Assocs., Inc., 870 F.2d 1264, 1266 (7th Cir. 1989)(to

establish common law unfair competition, a plaintiff must prove (1) validity of the mark in

question; and (2) infringement). However, “a court doesn’t even reach the question of

likelihood of confusion until persuaded that the putative mark is sufficiently distinctive to

warrant prima facie protection as a trademark.” Blau Plumbing, Inc. v. S.O.S. Fix-It, Inc.,

781 F.2d 604, 610 (7th Cir. 1986).
                                             5
       A mark is only entitled to protection under trademark law when “that mark

specifically identifies and distinguishes one company’s goods and services from those

of its competitors.” Platinum Home Mortgage Corp. v. Platinum Financial Grp., Inc., 149

F.3d 722, 726 (7th Cir. 1998). When, as here, the mark is not registered with the United

States Patent and Trademark Office, the burden is on the claimant to establish that it is

entitled to protection. Id. at 727.

       Marks are classified into five categories of generally increasing distinctiveness:

(1) generic; (2) descriptive; (3) suggestive; (4) arbitrary; or (5) fanciful. Two Pesos, Inc.

v. Taco Cabana, Inc., 505 U.S. 763, 768 (1992). The level of protection afforded to a

mark depends on where it falls on the spectrum of distinctiveness. Id. Generic marks

are the least distinctive category; they are commonly used, do not identify any particular

source, and are not entitled to any trademark protection. Platinum Home, 149 F. 3d at

727. Further along the spectrum of distinctiveness, descriptive marks describe “the

ingredients, qualities, or characteristics of an article of trade or service.” Id. Descriptive

marks do not receive trademark protection unless the mark “acquires secondary

meaning in the collective consciousness of the relevant community.” Id. (internal

citations omitted). “A descriptive mark acquires secondary meaning when it has been

used so long and so exclusively by one company in association with its products or

services in that particular industry that the word, term, name, symbol or device has

come to mean that those products or services are that company’s trademark.” Platinum

Home, 149 F.3d at 728.

       Secondary meaning can be established through direct consumer testimony,

consumer surveys, length and manner of use, amount and manner of advertising, place

in the market, and proof of intentional copying. Spraying Systems Co. v. Delavan, Inc.,
                                              6
975 F.2d 387, 393 (7th Cir. 1992). These factors are relevant because they provide

insight as to how the consuming public regards the mark in question. Gimix, Inc. v. JS &

A Grp., Inc., 699 F.2d 901, 907 (7th Cir. 1983). Further, “[s]econdary meaning is a time-

related concept: it exists at a specific time, in a specific place, among a specific group of

people who recognize that specified matter indicates commercial origin of a specified

type of product or service from one unique commercial source.” 4A Callman on Unfair

Competition, Trademarks and Monopolies § 20.23 (4th ed. 2017)(cited in Royal Crown

Company, Inc. v. The Coca-Cola Company, 892 F.3d 1358, 1371 (Fed. Cir. 2018).

Therefore, evidence of consumer perceptions is only probative “if it deals with

conditions at the appropriate time.” Id.


                                           III. ANALYSIS

       The parties dispute whether the phrase “Delafield Pediatrics” as used by LCP is

generic (and thus not entitled to protection) or descriptive (and thus entitled to protection

only if it has acquired secondary meaning). I need not resolve the question, because,

even if the phrase is descriptive, LCP has not presented evidence sufficient to support a

finding that the phrase “Delafield Pediatrics” has acquired secondary meaning and is

entitled to trademark protection. LCP’s secondary meaning argument fails because

LCP has not presented sufficient evidence of consumer perception in 2014, i.e. at the

time CHW opened its clinic in Delafield and began using the name Delafield Pediatrics

to identify the clinic’s primary care practice.

       For example, to establish secondary meaning through length and manner of use,

LCP must present evidence that it was actively using the Delafield Pediatrics mark

when CHW opened its Delafield Clinic. “To establish ownership of a mark, the prior user

                                                  7
must establish not only that at some date in the past it used the mark, but that such use

has continued to the present.” 2 J. Thomas McCarthy, McCarthy on Trademarks and

Unfair Competition § 16.9 (5th ed. 2019). See also Converse, Inc. v. International Trade

Commission Skechers U.S.A., Inc., 909 F.3d 1110, 1120 (Fed. Cir. 2018) (“The

secondary meaning analysis primarily seeks to determine what is in the mind of

consumers as of the relevant date, and [the use factor] must be applied with this

purpose in view. The most relevant evidence will be the trademark owner’s and third

parties use in the recent period before first use or infringement.”). But LCP has only

meager evidence of active use of the Delafield Pediatrics mark in 2014 and immediately

before. LCP points to a letter that it sent to patients in 2010 announcing its purchase of

the Delafield Pediatrics practice. It also published a magazine advertisement and a

Facebook announcement with information about the purchase at roughly the same time.

But following that brief flurry of announcements in 2010, LCP provides no hard evidence

that it used the Delafield Pediatrics mark at all, except to assert that patients used the

name in word-of-mouth advertising and that staff used the name when they answered

the phone. The next documentary evidence of LCP’s use of the phrase “Delafield

Pediatrics” is a print advertisement published in 2017, after LCP had become aware that

CHW was using the name Delafield Pediatrics to identify the primary care practice at its

Delafield clinic. Thus, LCP presents evidence of only minimal and inconsistent use of

the Delafield Pediatrics mark following its purchase of the practice, and such minimal

use is not sufficient to “alert any significant number of consumers that [Delafield

Pediatrics] had a definite referent.” Custom Vehicles, Inc. v. Forest River, Inc. 476 F.3d

481, 485 (7th Cir. 2007).



                                            8
      LCP also presents no evidence that it was using the Delafield Pediatrics mark in

advertising at the time CHW opened its Delafield clinic. Indeed, other than the

advertisements mentioned above announcing the purchase of the Delafield Pediatrics

practice in 2010, LCP has not presented a single example of a print or online

advertisement between 2010 and 2017 in which it uses the phrase “Delafield

Pediatrics.” Instead, the advertisements from that time period use the house mark “Lake

Country Pediatrics” and provide location and contact information for a Delafield clinic

and an Oconomowoc clinic. LCP argues that this was merely an error which it failed to

catch and correct because it is a lean organization with no marketing staff. ECF # 133 at

10. But advertising is relevant to secondary meaning for what it reveals, albeit

circumstantially, about how the consuming public perceives the mark. Gimix, 699 F.2d

at 907. The only advertising evidence LCP presents that explicitly draws a connection

between the Delafield Pediatrics mark and LCP’s services dates from 2017 or later—

after CHW had entered the market and begun using the Delafield pediatrics name. This

post-2017 advertising does not support an inference that, in 2014, “Delafield Pediatrics”

was established in the minds of the public through advertising as LCP’s exclusive mark.

      In support of its secondary meaning argument, LCP also presents declarations of

parents of LCP patients who associate the Delafield Pediatrics mark with integrative

medical care. These declarations also have very limited probative value as to public

perception of the Delafield Pediatrics name at the time CHW entered the market. Dr.

Moyer testified at his deposition that his team recruited these particular parents of

patients to give declarations because they “were patients of Delafield Pediatrics during

the Kamsler era and are continued patients now that are still part of the whole umbrella,

Lake Country Pediatrics team.” ECF # 127-16 at *45. Thus, these parents of patients
                                           9
formed their association between the phrase “Delafield Pediatrics” and integrative care

in 2010 or before, when Dr. Kamsler was running the business under that name, and

not during the time period that Lake Country Pediatrics was operating the clinic. Moyer

also testified that “a lot of the patients” who had been patients of Dr. Kamsler had “aged

out” of pediatric care. Id. This suggests that patients who had remained with the practice

since the time of Dr. Kamsler are rather uniquely positioned with respect to their

perception of the Delafield Pediatrics name, and not representative of current pediatric

care consumers in the relevant geographic market as a whole. Testimony of consumers

who formed their perception of the Delafield Pediatrics name in 2010 or before, when

the name was the primary business name of Dr. Kamsler’s clinic, reveals little about

general public perception of the name in 2014, especially given LCP’s minimal use of

the name following its purchase of the practice in 2010. See Royal Crown, 892 F.3d at

1371 (five-year-old consumer survey had little value in proving contemporary public

perception, especially given substantial third-party use of the mark in question in the

intervening years).

      LCP also argues that current and former employees of LCP and CHW associate

the phrase “Delafield Pediatrics” with integrative medical care. The testimony of these

medical professionals is of very limited value for establishing secondary meaning, as it

is not probative of a strong connection in the mind of the consuming public between the

phrase “Delafield Pediatrics” and integrative medical care. See Gimix, 699 F.2d at 907.

LCP has not proffered any consumer survey evidence.

      Finally, LCP argues that CHW intentionally copied LCP’s mark in order to

confuse consumers, which supports an inference that CHW knew the mark had

secondary meaning. See Blau Plumbing, Inc. v. S.O.S. Fix-It, Inc., 781 F.2d 604, 611
                                           10
(7th Cir. 1986). This argument requires evidence of CHW’s intent. Id. LCP’s proferred

evidence that CHW intended to copy its mark is an alleged statement by a CHW

representative to an LCP representative that “CHW was free to use DELAFIELD

PEDIATRICS because Dr. Kamsler was no longer operating his clinic using

DELAFIELD PEDIATRICS.” ECF # 89 at 9; ECF # 33, ¶ 10. This statement does not in

any way suggest that CHW copied LCP’s mark in order to confuse consumers. If

anything, it suggests that CHW began using the mark since it understood that the mark

was no longer in use by another party and thus was not likely to confuse consumers.

       To summarize: LCP is the nonmoving party with respect to CHW’s motion for

summary judgment. It is LCP’s burden at trial to establish that it has a protectable

trademark right in the phrase “Delafield Pediatrics.” Platinum Home, 149 F.3d at 727.

When the nonmovant is the party with the ultimate burden of proof at trial, that party

retains its burden of producing evidence which would support a reasonable jury verdict.

Celotex Corp., 477 U.S. at 324. LCP has presented the following evidence in support of

its argument that the phrase “Delafield Pediatrics” had secondary meaning at the time

CHW entered the Delafield market in 2014: (1) Dr. Kamsler’s use of the name in

advertising, on letterhead, on signage outside his building, and so on, until he sold the

business to LCP in 2010; (2) LCP’s 2010 advertising announcing that it had purchased

the Delafield Pediatrics clinic; (3) LCP’s use of the phrase “Delafield Pediatrics” in print

and online advertising beginning in 2017; (4) Dr. Moyer’s assertion that the phrase

“Delafield Pediatrics” when employees answered the phone; (5) an undisputed but

undeveloped claim that the phrase was used in word of mouth advertising; (6)

declarations of an unrepresentative portion of LCP’s client base who had formed their

impression of the phrase “Delafield Pediatrics” when the phrase was being used by Dr.
                                            11
Kamsler as the name of the business; and (7) an unsubstantiated allegation that CHW

copied the name in order to confuse customers. This is not sufficient evidence for a trier

of fact to find that the phrase “Delafield Pediatrics” had secondary meaning in the

collective consciousness of the community in 2014. CHW is therefore entitled to

summary judgment on the narrow question of secondary meaning.

       Because LCP does not have protectable trademark rights in the phrase “Delafield

Pediatrics,” I need not consider whether CHW’s use of the phrase constituted

infringement. This resolves the case.


                         IV. MOTIONS TO RESTRICT DOCUMENTS

       The parties have also filed several motions to restrict various documents filed in

connection with this lawsuit. Ordinarily, those records that influence or underpin a

judicial decision are open to public inspection unless they meet the definition of trade

secrets or other categories of bona-fide long term confidentiality. Baxter Intern., Inc. v.

Abbott Laboratories, 297 F.3d 544, 545 (7th Cir. 2002). In reaching the present

decision, I did not rely on any of the materials identified by the parties in their motions to

restrict. Therefore, the materials are not subject to the presumption of public access,

and I will grant the parties’ motions.



                                         V. CONCLUSION

       For the foregoing reasons, IT IS ORDERED that the parties’ several motions to

restrict documents to case participants (ECF # 87, 123, 131, 132) are GRANTED.

       IT IS FURTHER ORDERED that defendant’s renewed motion for summary

judgment (ECF # 88) is DENIED.

                                             12
      IT IS FURTHER ORDERED that plaintiff’s motion for summary judgment (ECF #

122) is GRANTED. The Clerk of Court shall enter judgment accordingly.



      SO ORDERED at Milwaukee, Wisconsin, this 22nd day of October, 2019.



                                       s/Lynn Adelman___
                                       LYNN ADELMAN
                                       District Judge




                                         13
